Citation Nr: 1515269	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for residuals of a right eye injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1952 to August 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for bilateral hearing loss, a back disorder, emphysema, and residuals of a right eye injury.  A claim for service connection for bilateral hearing loss, a back disorder, emphysema, and residuals of a right eye injury was received by VA in June 2008.


FINDING OF FACT

In a March 2015 written statement, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal of service connection for bilateral hearing loss, a back disorder, emphysema, and residuals of a right eye injury.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for a back disorder are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for emphysema are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for residuals of a right eye injury are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claims are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

Withdrawal of Service Connection for Bilateral Hearing Loss, a Back Disorder, Emphysema, and Residuals of a Right Eye Injury

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On March 24, 2015, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claims for service connection for bilateral hearing loss, a back disorder, emphysema, and residuals of a right eye injury; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further.


ORDER

The appeal for service connection for bilateral hearing loss has been withdrawn and is dismissed.

The appeal for service connection for a back disorder has been withdrawn and is dismissed.

The appeal for service connection for emphysema has been withdrawn and is dismissed.

The appeal for service connection for residuals of a right eye injury has been withdrawn and is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


